 LEVITZ SERVICE COMPQNYI,:205Respondent;nevertheless,the qualityof the evidence as a whole, despite myunfavorable impressionof Gobbo, failsto ripen thispossibility into the finding thatin fact Local 498 lacked such a majority.It all boilsdown to thelegal conclusionthat the General Counsel hasnot sustainedhis burdenof provingby a preponder-ance of thesubstantial evidenceas a whole thatthe Respondentviolated the Actas allegedin thecomplaint.Itwill thereforebe recommendedthat the complaintbe dismissed in its entirety.Upon the basisof the foregoing findings of fact and upon the entire record inthe case,I make the following:CONCLUSIONS OF LAW1.Respondentisengaged in commercewithin themeaning ofSection 2 (6)and (7) of the Act.2.Local 300 and Local498 are labor organizationswithin themeaning ofSection 2 (5) of the Act.3.Theallegationsof the complaint that theRespondent has engaged in unfairlabor practices within themeaning of Section 8 (a) (1) and(2) of the Act havenot beensustained.[Recommendations omitted from publication.]Levitz Service Company1andInternational Brotherhood of Elec-tricalWorkers,Local1448,AFL-CIO,Petitioner.Case No.4-RC-3510. July -8,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Seymour X. Alsher,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record 2 in this case, the Board finds :1.The Employer is one of several related family enterprises en-gaged in retail store operations and frozen food processing in Lebanon,Pennsylvania.Levitz Furniture Company, Partners, is a partnership composed ofmembers of the Levitz family.The latter are directors of, own, andcontrol all the stock of, and actively manage six subsidiary corpora-tions, i. e., Levitz Furniture Company, herein called Furniture Com-pany, which operates the retail store and warehouse; Levitz CreditCorporation, herein called Credit, which arranges financing for prod-1 Herein called Service.2 Subsequent to the close of the hearing,the parties entered into a stipulation settingforth certain additional facts concerning the business of the Employer and the relatedenterprises discussed hereinafter.The stipulation is hereby accepted and made part ofthe record in this case.121 NLRB No. 37. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts sold in the retail stores; Service, the corporation here involved,which mainly installs, repairs, and services appliances sold by Furni-ture Company; Modern Maid Packers, Inc., herein called ModernMaid, which processes, sells, and delivers frozen food; 8 and WilliamLawrence-Sales Company, herein called Lawrence, which distributesappliances and sells frozen food freezers to Modern Maid.'In terms of physical location 'the merchandising, credit, and ad-ministrative departments of all corporations and the partnership arelocated at the retail store operated by the Furniture Company.Thewarehousing operations of Furniture Company as well as a retail out-let and the service operation are located in,the warehouse approxi-mately 1 mile from the retail store.The operations of Modern Maidare located in a building adjacent to the warehouse 4The operations of all corporations are directed by a general man-ager, Sidney Levitz, who is assisted by a manager of each corporation.Although employees are hired and discharged by the manager of eachcorporation, there is a common bookkeeping, personnel, and payrollsection. at the retail store operated by Furniture Company whichserves the other corporations.Furniture Company conducts theadvertising for all Levitz enterprises and employee benefits are thesame for all employees regardless of the corporation to which theyare, assigned.From the foregoing, we find'that Service and .the other Levitzcorporations are operated as a single integrated enterprise, undercommon ownership and management, and that they constitute a singleemployer within the meaning of the Act.'During-a recent fiscal year,in conducting their retail operations, the Levitz corporations madepurchases in excess of $1,450,000; of this amount, in excess of $500,000represented direct inflow and in excess of $500,000-represented indirectinflow from outside, the State of Pennsylvania.During the sameperiod, sales amounted to approximately $2,000,000. In conductingits nonretail operations during this same period; -the Levitz corpora-tions which were predecessors to Modern Maid -purchased productsvalued in-excess of $270,000, and made sales in excess of $340,000.During 1958, the first complete year of Modern'Maid's operation, it isanticipated that it will ship products outside the State of Pennsyl-vania valued in -excess of $50,000.On the basis of the, foregoing, wefind that the nonretail -operations of the Levitz corporations ,are notde minimis.'As the operations of the Levitz corporations meet theBoard's jurisdictional standards for nonretail enterprises, we furthersModern Maid, organized in 1957, is the successor to a. number of family-ownedfrozen food processing and distributing corporations.4 The record does not show the location of Lawrence.5 Frank S. Owens Co.,et al.,118 NLRB 1619. LEVITZ SERVICE COMPANY207find that it will effectuate the policies of the Act to assert jurisdictionin this proceeding.'2.The labor organization involved claims to represent certain em-ployees of the Employer.,3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section'9 (c)(1) and Section 2 (6). and (7) of the Act for the following reasons:The Petitioner seeks to represent employees of Service, who areengaged in installation and service of television, radio, home ap-pliance, refrigeration, and associated apparatus at Service's Lebanon,Pennsylvania, warehouse.As found above, the various Levitz enter-prises, including Service, constitute a single employer within themeaning of the Act. In addition, as the Board has frequently held,a community of interest exists among all employees in departmentstores and an overall unit of selling and ilonselling employees is there-fore the basically appropriate unit? —Moreover the work of the em-ployees of Service is closely integrated with'the work of other Levitzemployees.Thus the employees of Service perform the principalduty of installation and maintenance of products sold by Furniture.Company ; they also deliver products sold by Furniture Company andrepossessitems financed by Credit. Each day Service employees workin Furniture Company's warehouse unloading and cleaning appliance==to be sold at the retail store.On occasion, they also work in the retail'store where they repair furniture, decorate windows, and performmaintenance duties. In addition, assignments of Service employeesaremade to the -delivery department of Furniture Company and'during slack periods, Service employees are transferred to FurnitureCompany. During these periods Service employees take orders fromFurniture Company or Credit supervisors of the department or cor-poration to which assigned.Likewise, there is transfer of employeesfrom the other Levitz corporations into Service, and, as a matter ofoverall policy, there is promotional transfer-of employees among allthe corporations.From the foregoing it is clear that Service employees, who con-stitute but a segment' of the basically appropriate unit, have a closecommunity of interest with other employees at the retail store andwarehouse.We therefore find that a separate unit, limited to em-ployees of Service, is inappropriate, and we shall, accordingly, dismissthe petition.[The Board dismissed the petition.]The T H. Rogers Lumber Company,117 NLRB 1732.a Cf. A.Harris &Co., 116 NLRB 1628, whichalso setsforth criteria,not presenthere, underwhicha separatewarehouseunit will be foundappropriate.